 Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 1 of 10 PageID: 1



Michael R. Griffinger
Caroline E. Oks
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Telephone No.: (973) 596-4500
Facsimile No.: (973) 596-0545
mgriffinger@gibbonslaw.com
coks@gibbonslaw.com

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


DAVID BERSHAD,                                                Civil Action No. 18-CV-15624

                         Plaintiff,                           Document Electronically Filed.
v.

NEWS COMMUNICATIONS, INC., CHM
HOLDINGS, LLC and JAMES FINKLESTEIN,                      COMPLAINT AND JURY DEMAND

                         Defendants.


          Plaintiff David Bershad (hereinafter “Bershad” or “Plaintiff”), as and for his Complaint

against the above-listed Defendants (collectively “Defendants”), herein alleges as follows:

                                           THE PARTIES

          1.     Plaintiff David Bershad is a citizen of New Jersey, residing in West Orange, New

Jersey.

          2.     Defendant News Communications, Inc. (“NCI”) is a Nevada company with its

principal place of business at 501 Madison Ave, New York, New York.

          3.     Defendant CHM Holdings, LLC (“CHM”) is a Limited Liability Corporation

registered in Delaware and New York with its principal place of business at 501 Madison Ave,

New York, New York.
 Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 2 of 10 PageID: 2



       4.      Defendant James Finklestein (“Finklestein”) is the Chairman, Chief Executive

Officer and President of NCI. Upon information and belief, Finklestein resides in New York.

                                      NATURE OF ACTION

       5.      This is an action brought by Plaintiff, a former owner of common shares of NCI.

       6.      Despite promising shareholders that they would receive the “fair value” of their

shares—equal to $148.20 per share—upon the merger of NCI and CHM, Defendants have failed

to remit payment of same.

       7.      This action seeks damages, costs, attorneys’ fees, and other relief as a result of

Defendants’ conduct in failing to compensate Plaintiff upon the merger of NCI and CHM. Such

failure to compensate has been willful, deliberate, purposeful and intentional.

                                 JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(2)(A) because Plaintiffs and Defendant are of diverse citizenship and the matter in

controversy exceeds seventy-five thousand dollars ($75,000.00) exclusive of interest and costs.

       9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and (c)

because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

this District, in that Defendants purposefully availed themselves of this District by actively

soliciting Plaintiff in New Jersey.

                                 FACTS AS TO ALL COUNTS

       10.      Prior to 2015, Plaintiff purchased 600 common shares of NCI stock and remained

an owner until the stock was cancelled as set forth below.

       11.     On December 4, 2015, NCI entered into an Agreement and Plan of Merger with

CHM (the Merger”).


                                                 -2-
 Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 3 of 10 PageID: 3



A.     The December 10, 2015 Notice of Action

       12.     On December 10, 2015, NCI issued a Notice of Action by Written Consent (the

“Notice of Action”). The Notice of Action was authored by NCI Secretary, Viktoria Plyam. The

Notice of Action was sent to Plaintiff in New Jersey.

       13.     In the Notice of Action, NCI advised stockholders of a reorganization transaction

in which NCI became a subsidiary of CHM. According to the Notice of Action, the

reorganization was effected through the merger of NCI Merger Sub, Inc., a newly formed Nevada

corporation and wholly-owned subsidiary of CHM, with and into NCI. Further, upon

consummation of the merger, NCI Merger Sub, Inc. ceased to exist and NCI became a subsidiary

of CHM.

       14.     The Notice of Action advised that, at the effective time of the Merger, each share

of NCI Common Stock was converted into the right to receive one Class A Unit of CHM

Holdings, LLC or $148.20 in cash.

       15.     In addition, the Information Statement/Description of the Reorganization included

with the Notice of Action states that holders of NCI Common Stock who do not exercise their

dissenters’ rights were entitled to receive $148.20 per share for each share of NCI Common

Stock owned by them. Plaintiff did not exercise his dissenters’ rights.

       16.     In reliance on the above statements, Plaintiff took no action in order to retain his

shares of NCI Common Stock, which shares were thereby converted into cash in the amount of

$148.20 per share. However, Plaintiff did not receive this cash consideration.

B.     The December 10, 2015 Letter of Transmittal




                                                -3-
 Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 4 of 10 PageID: 4



        17.   On December 10, 2015, NCI provided a Letter of Transmittal to Plaintiff in New

Jersey as a holder of Common Stock in NCI. The Letter of Transmittal advised stockholders of

the NCI/CHM Merger and of several courses of action that stockholders could take.

        18.   The Letter of Transmittal stated, in part, that each share of NCI Common Stock

was cancelled and stockholders would receive either Class A Units of CHM or $148.20 per share

in cash depending upon whether or not they completed and signed the Letter of Transmittal. It

read:

              Pursuant to the Merger Agreement, Merger Sub was merged with and into
              NCI with NCI surviving the merger as a subsidiary of Parent (the
              “Merger”). Pursuant to the Merger, each outstanding share of NCI
              Common Stock that is held by an “accredited investor” within the meaning
              of Regulation D promulgated under the Securities Act of 1933 (an
              “Accredited Investor”) was cancelled and converted into the right to receive
              one Class A Unit in Parent (“Parent Units”), and each share of NCI
              Common Stock that is not held by an Accredited Investor was cancelled
              and converted into the right to receive $148.20 per share in cash
              (collectively, the “Merger Consideration”). Notwithstanding the foregoing,
              any holder of NCI Common Stock that does not provide a properly
              completed Letter of Transmittal together with all other required
              documentation on or prior to December 1, 2016 will not have the right to
              receive Parent Units and will instead be entitled only to receive $148.20
              in cash per share of NCI Common Stock held by such holder.
              (emphasis added).

        19.   Thus, former holders of NCI Common Stock were given one option of receiving

Parent Units of CHM if they signed the Letter of Transmittal.

        20.   However, the Letter of Transmittal also provided another option. Any holder of

NCI Common Stock that did not provide a properly completed Letter of Transmittal on or prior

to December 1, 2016 will be “entitled only to receive $148.20 in cash per share of NCI Common

Stock held by such holder.”




                                               -4-
 Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 5 of 10 PageID: 5



       21.         Plaintiff did not submit a completed Letter of Transmittal or any other

documentation in connection with the transaction, nor did he exercise his dissenters’ rights.

C.     Plaintiff is Entitled to the Fair Market Value of His Shares

       22.         According to the Letter of Transmittal, Plaintiff’s 600 shares of NCI Common

Stock were cancelled and Plaintiff thereby became entitled to receive $148.20 per common share

of NCI Common Stock by not executing the Letter of Transmittal.

       23.         The deadline for opting to complete a Letter of Transmittal was December 1,

2016. Any holder of Common Stock who did not do so was therefore immediately entitled to

$148.20 per share.

       24.         Plaintiff is entitled to a payment of $88,920 together with interest. Plaintiff has

not received payment

       25.         Plaintiff, directly and through counsel, contacted Defendants on several occasions

to demand payment. Defendants failed to respond to Plaintiff’s requests.

             (a)      Plaintiff contacted Finklestein and asked why he had not received payment for

                      his shares. Finklestein offered no explanation other than that payment was

                      “coming later.”

             (b)      On March 27, 2018 and April 26, 2018, letters were sent to counsel for

                      Defendants requesting payment, but counsel for Defendants did not reply.

             (c)      On October 5, 2018, a further demand was sent to Defendants and their

                      counsel, but Defendants have failed to respond.

       26.         On information and belief, other Common Stockholders similarly situated to

Plaintiff have been paid for their shares of NCI Common Stock.




                                                    -5-
 Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 6 of 10 PageID: 6



                                        COUNT I
                                   BREACH OF CONTRACT

       27.     The allegations set forth in paragraphs 1 through 26 above are hereby repeated and

realleged as though set forth fully herein.

       28.     Defendants’ communications in the Notice of Action, Letter of Transmittal, and

Information Statement/Description of the Reorganization created a unilateral contract by which

Plaintiff would receive $148.20 per share of NCI Common Stock if he took no action when his

shares were cancelled as a result of the Merger.

       29.     Plaintiff took no action in response to Defendants’ communications.

       30.     By taking no action, Plaintiff became entitled to receive $148.20 per share of NCI

Common Stock.

       31.     Defendants have breached the agreement by failing to compensate Plaintiff

following the Merger.

       32.     Plaintiff has been damaged by Defendants’ breach.

                                      COUNT II
                           BREACH OF IMPLIED COVENANT OF
                            GOOD FAITH AND FAIR DEALING

       33.     The allegations set forth in paragraphs 1 through 32 above are hereby repeated and

realleged as though set forth fully herein.

       34.     The Notice of Action, Letter of Transmittal and Information

Statement/Description of the Reorganization contain an implied covenant of good faith and fair

dealing.




                                                   -6-
 Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 7 of 10 PageID: 7



       35.     As a result of this implied covenant, each of the Defendants owed Plaintiff a duty

to proceed in good faith and attempt to comply with their obligations under the Notice of Action,

Letter of Transmittal and Information Statement/Description of the Reorganization.

       36.     Defendants violated their duty of good faith and fair dealing by failing to remit

payment in the amount of $148.20 per share of NCI Common Stock to Plaintiff after the Merger.

       37.     Defendants violated their duty of good faith and fair dealing by ignoring

Plaintiff’s requests for payment.

       38.     Plaintiff has been and continues to be damaged by Defendants’ breach of the

implied covenant of good faith and fair dealing.

                                         COUNT III
                                    UNJUST ENRICHMENT

       39.     The allegations set forth in paragraphs 1 through 38 above are hereby repeated and

realleged as though set forth fully herein.

       40.     Defendants’ actions have resulted in an economic benefit being conferred upon

Defendants to which they are not entitled. Defendants have appropriated to themselves the value

of Plaintiff’s entitlement to compensation for his shares. Such appropriation was intentional,

willful and deliberate, and continues to this day.

       41.     To permit Defendants to retain that economic benefit would result in an unjust

enrichment at Plaintiff’s expense and detriment.

       42.     As a direct and proximate result of Defendants’ conduct, they have been unjustly

enriched and Plaintiff has suffered damages, including but not limited to the use of funds

rightfully belonging to him which could have otherwise been gainfully employed.




                                                 -7-
 Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 8 of 10 PageID: 8



                                        COUNT III
                                   PROMISSORY ESTOPPEL

       43.     The allegations set forth in paragraphs 1 through 42 above are hereby repeated and

realleged as though set forth fully herein.

       44.     The Notice of Action contained a clear and definite promise that NCI stockholders

did not need to take any action in order to retain their shares of NCI Common Stock.

       45.     The Letter of Transmittal contained a clear and definite promise that NCI

Common Stock holders would be entitled to receive $148.20 in cash per share of NCI Common

Stock if the stock holder did not provide a completed Letter of Transmittal.

       46.     In addition, the Information Statement/Description of the Reorganization included

with the Notice of Action states that holders of NCI Common Stock who did not exercise their

dissenters’ rights were entitled to receive $148.20 per share of NCI Common Stock.

       47.     The above promises were made with the expectation that the Plaintiff would rely

on them.

       48.     Plaintiff reasonably relied on the promises contained in the Notice of Action,

Letter of Transmittal and Information Statement/Description of the Reorganization.

       49.       Plaintiff relied on the promises contained in the Notice of Action, Letter of

Transmittal and Information Statement/Description of the Reorganization to his detriment, and

was damaged in the amount of the value of his shares as stated in those documents, as well as

other damages.

                                     COUNT IV
                           INTENTIONAL MISREPRESENTATION

       50.     The allegations set forth in paragraphs 1 through 49 above are hereby repeated and

realleged as though set forth fully herein.


                                                 -8-
 Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 9 of 10 PageID: 9



        51.    The Notice of Action, Letter of Transmittal and Information

Statement/Description of the Reorganization represented that holders of NCI Common Stock

who took no action in response to Defendants’ statements were promptly entitled to receive

$148.20 per share of NCI Common Stock. The final date for action by a holder of Common

Stock was December 1, 2016, after which, at the latest, Plaintiff was entitled to payment.

        52.    The representation that holders would be paid was false, at least as to Plaintiff,

and continue to be proven to be false.

        53.    Defendants knew, and know, these statements to be false.

        54.    The statements were made with the expectation that the Plaintiff would rely on

them.

        55.    Plaintiff relied on the promises as to payment contained in the Notice of Action,

Letter of Transmittal and Information Statement/Description of the Reorganization to his

detriment, and was damaged thereby.

        56.    Defendants willfully, intentionally and deliberately failed to make good on their

representations and, although that failure has been called to their attention, continue to willfully

disregard their obligations.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff David Bershad prays for judgment to be entered against

Defendants as follows:

        1.     For economic and compensatory damages in the amount of $148.20 per cancelled

share, and such other damages that may be determined;

        2.     For interest from and after December 10, 2015;

        3.     For punitive damages, as otherwise applicable;


                                                 -9-
Case 2:18-cv-15624-JMV-JBC Document 1 Filed 11/02/18 Page 10 of 10 PageID: 10



       4.        For reasonable attorneys’ fees and reimbursement of all costs for the prosecution

of this action; and

       5.        For such other and further relief as this Court deems just and appropriate.

                                    JURY TRIAL DEMANDED

            Plaintiff demands a trial by jury on all issues so triable.

Dated: November 2, 2018
       Newark, New Jersey
                                                 By: s/ Michael R. Griffinger
                                                      Michael R. Griffinger, Esq.
                                                      Caroline E. Oks, Esq.
                                                      GIBBONS P.C.
                                                      One Gateway Center
                                                      Newark, New Jersey 07102-5310
                                                      Tel: (973) 596-4500
                                                      mgriffinger@gibbonslaw.com
                                                      coks@gibbonslaw.com

                                                      Attorneys for Plaintiff
                                                      David Bershad




                                                  -10-
